TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00658-CV


                                   A. B. and J. H., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 284,960-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               The reporter’s record in this appeal is due to be filed on October 13, 2017. By

request to this Court dated October 11, 2017, Teresa Alexander requested an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Teresa Alexander is hereby ordered

to file the reporter’s record in this case on or before October 23, 2017. If the record is not filed

by that date, Alexander may be required to show cause why she should not be held in contempt

of court.

               It is ordered on October 12, 2017



Before Chief Justice Rose, Justices Pemberton and Goodwin